

117 HR 4736 IH: Improving Access for Afghan Refugees Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4736IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Ms. Speier (for herself, Ms. Lois Frankel of Florida, Mrs. Lawrence, Ms. Escobar, Ms. Garcia of Texas, Mr. Lieu, Mrs. Demings, Ms. Eshoo, Ms. Velázquez, Ms. Brownley, Ms. Kuster, Ms. Jacobs of California, Mr. Thompson of California, Ms. Pingree, Ms. Kaptur, Mr. Krishnamoorthi, Ms. Dean, Ms. Clarke of New York, Ms. Blunt Rochester, Ms. Kelly of Illinois, Mr. Larsen of Washington, Mr. Perlmutter, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide assistance to Afghan nationals who have suffered persecution based on their occupation, and for other purposes.1.Short titleThis Act may be cited as the Improving Access for Afghan Refugees Act.2.Afghan refugees of special humanitarian concern(a)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall designate as Priority 2 refugees of special humanitarian concern the following individuals:(1)Individuals who—(A)are or were habitual residents of Afghanistan;(B)are nationals of Afghanistan or stateless persons;(C)have suffered persecution or have a well-founded fear of persecution; and(D)share common occupational characteristics that identify them as targets of persecution in Afghanistan on account of race, religion, nationality, membership in a particular social group, or political opinion, as determined by the Secretary of State, including the following:(i)Civil servants.(ii)Public officials and government personnel, including members of the peace negotiation team.(iii)Human rights defenders.(iv)Women’s rights defenders.(v)Journalists and media personnel.(vi)Legal professionals.(2)Individuals who—(A)are or were habitual residents of Afghanistan;(B)are nationals of Afghanistan or stateless persons; and(C)were employed in Afghanistan for an aggregate period of not less than 1 year by—(i)a media or nongovernmental organization based in the United States; or(ii)an organization or entity that has received a grant from, or entered into a cooperative agreement or contract with, the United States Government.(3)Individuals who—(A)are or were habitual residents of Afghanistan;(B)are nationals of Afghanistan or stateless persons; and(C)are beneficiaries of an approved I–130 Petition for Alien Relative.(b)Processing of Afghan refugeesThe processing of individuals who are or were habitual residents of Afghanistan, are nationals of Afghanistan or stateless persons, and have suffered persecution, or have a well-founded fear of persecution, for classification as refugees may occur in Afghanistan or in a third country.(c)Eligibility for admission as a refugeeAn alien may not be denied the opportunity to apply for admission as a refugee under this section solely because such alien qualifies as an immediate relative of a national of the United States or is eligible for admission to the United States under any other immigrant classification.(d)Identification of other persecuted groupsThe Secretary of State, or the designee of the Secretary, is authorized to classify other groups of individuals who are or were nationals and residents of Afghanistan as Priority 2 refugees of special humanitarian concern.(e)Satisfaction of other requirementsAliens designated as Priority 2 refugees of special humanitarian concern under this section shall be deemed to satisfy the requirements under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) for admission to the United States.(f)Timeline for processing applications(1)In generalThe Secretary of State and the Secretary of Homeland Security shall ensure that all steps under the control of the United States Government incidental to the approval of such applications, including required screenings and background checks, are completed not later than 6 months after the date on which an eligible applicant submits an application under subsection (a).(2)ExceptionNotwithstanding paragraph (1), the United States Refugee Admission Program may take additional time to process applications described in paragraph (1) if satisfaction of national security concerns requires such additional time, if the Secretary of Homeland Security, or the designee of the Secretary, has determined that the applicant meets the requirements for status as a refugee of special humanitarian concern under this section and has so notified the applicant.(g)Additional forms of immigration reliefThe Secretary of State shall consider additional forms of immigration relief available to Afghans and coordinate with embassies, nongovernmental organizations, and the United Nations High Commissioner for Refugees to receive referrals for individuals who—(1)are or were habitual residents of Afghanistan;(2)are nationals of Afghanistan or stateless persons; and(3)are described in subsection (a) or otherwise face humanitarian concerns.